Citation Nr: 1812641	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to increases in the staged (20 percent prior to April 21, 2017, and 60 percent from that date) ratings assigned for degenerative arthritis of both feet with gout.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to June 1983 and May 1988 to September 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) which continued a 20 percent rating for the bilateral foot disability.  In his July 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board; in February 2017 correspondence, his representative withdrew the hearing request.  In March 2017 this issue was remanded for further development.  An interim (September 2017) rating decision increased the rating to 60 percent, effective April 21, 2017.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.  

Gout (and gouty arthritis) is rated under Diagnostic Code (Code) 5017, a note following which provides for rating the disability under Code 5002 (for rheumatoid arthritis), which may be rated either as an active process or for chronic residuals (which ratings may not be combined; the rating that provides for the higher rating is to be assigned.  38 C.F.R. § 4.71a, Code 5002 (and note following).  

The evidence currently associated with the record is insufficient to properly rate the arthritis of the feet with gout.  The Veteran asserts that the disability should be rated as an active process under Code 5002.  Specifically, on March 2014 VA examination, he reported that he had four or more incapacitating exacerbations a year and that totally incapacitating constitutional manifestations with active joint involvement totaling 6 weeks or more in the past 12 months.  Periods of exacerbation with totally incapacitating constitutional manifestations would presumably entail medical treatment (and would be documented in treatment records and perhaps by pharmacy records).  The current record does not reflect any treatment for incapacitating manifestations of an active gout process during the one year period prior to March 2014, as the Veteran has reported, nor for that matter any periods of incapacitating manifestations at any time during the period for consideration.  Records of any such treatment are obviously material evidence in the matter at hand, and as they are outstanding, must be sought.  

The case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he received for/during periods of active gout with incapacitating manifestations (or for arthritis of the feet) since 2009 (i.e., during the evaluation period).  He should also identify the pharmacies that provided him medication for treatment of active gout (as pharmacy records may provide verification of activity if treatment records are unavailable. He  should also provide authorization for VA to secure any private records of the treatment/ evaluations/prescriptions. The AOJ should secure for the record complete records of the evaluations, treatment, and prescriptions from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.

2.  When the development sought above is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the nature, frequency, and duration, of the Veteran's periods when gout was active since 2009.  [If further information must be elicited from the Veteran for the purpose of this opinion, or if further examination of the Veteran is necessary, such should be arranged.]  Upon review of the record (and any interview or examination of the Veteran, if indicated), the consulting provider should offer an opinion that::

(a) identifies each occasion since 2009 when the Veteran's gout was active/an incapacitating exacerbation (noting the duration of each period, and the treatment provided).

(b) identifies whether during such periods the gout caused definite impairment of health; or weight loss or anemia productive of severe impairment of health (or there were 4 or more severely incapacitating exacerbations times or year -or less frequently over a prolonged period); or there were totally incapacitating manifestations with active joint involvement.  

The consulting provider should include rationale with all opinions.  If there insufficient information available for an opinion sought, the provider should indicate whether that is because records necessary for the determination were lost or destroyed (or have not adequately been sought).   In such event the provider should opine whether the Veteran's subjective reports are consistent with medical records in the file (citing to supporting factual data).   

3. The AOJ should then review the record, arrange for any further development indicated (such as a contemporaneous examination to assess gout residuals), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

